Walter R. Hart, J.
While the court is of the view (as developed in Matter of Silberman v. Weaver, 12 Misc 2d 895; State Rent and Eviction Regulations, § 11) that respondent is in error in holding that the conversion of a one-family house into a three-family dwelling where the necessary plans are filed and the work requisite to procuring a certificate of occupancy has been completed, does not create additional housing accommodations where the space was theretofore occupied illegally as a multiple dwelling, the record before the court in the instant proceeding is not clear as to the nature of the work performed in the subject apartment. Under the circumstances, the court may not hold as a matter of law that there were structural changes therein.
The matter is, therefore, remitted to respondent to determine what structural changes, if any, were made on the second floor to render it a self-contained unit.
Settle order on notice.